DETAILED ACTION	
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. 
Applicant Argues:
Applicant respectfully traverses this objection. The drawings are objected to as not showing the rear cover of claim 1 or the handle of claim 2 (Office action, page 2). Applicant notes that, as outlined in MPEP 608.02 Drawing [R-07.2015], the statutory requirement for showing the claimed invention only requires that the “applicant shall furnish a drawing where necessary for the understanding of the subject matter to be patented...” (see 35 U.S.C. 113; see also 37 CFR §1.81(a), which states “[t]he applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented...”’). In the pending application, Applicant respectfully submits that an express illustration of the rear cover or the handle is not necessary for understanding by one of ordinary skill in the art of the subject matter to be patented.

Examiner’s Response:
Examiner notes that the drawings must show every feature of the invention specified in the claims.  One of ordinary skill in the art would not readily recognize or understand what the rear cover is in the claims as there appears to be multiple covers of the device.  Examiner notes that since a handle is being claimed, at minimum, a marker of sorts representing a handle must be shown.

Applicant Argues:
The Office relies on the interspaces near elements 36 and 68 of Meyers being configured as additional storage compartments (Office action, page 5). Applicant notes that element 36 is a fan and thus anything placed in that area would prevent Meyers from operating as intended (MPEP 2143.01 V). Element 68 is a container filled with deodorant that is distributed by the fan (see Meyers, column 3, lines 49-57, which states, “as the fan turns, it draws scented air out of the enclosure formed by the mount body and the front cover, and blows the scented air out into the room’). The areas near the fan 36 and the deodorant container 68 serve a fixed, intended functional purpose and do not serve (and are not suitable for) the storage of additional items, let alone sanitary articles as claimed. Thus, Meyers does not teach each and every element of the claims as required.

Examiner’s Response:
Examiner notes that interspaces as best understood in view of the specification are pockets of space which are empty with no specific structure other than being a unoccupied space within the housing.  Examiner notes that Meyers housing is not tight fit on the roll, thus, empty unoccupied spaces would correspond to interspaces capable of storage for sanitary articles.

For at least these reasons, the claims stand rejected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rear cover of claim 1, and the handle of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the dispenser includes a housing which encloses a coiled cleaning cloth stored therein”

Examiner notes that claim 1 prior to said language above had already established a dispenser for a cleaning cloth wound on a hollow-cylindrical roll, or “the wound cleaning cloth”.  It is unclear to the Examiner as to what the “a cleaning cloth” claimed after is referring to and whether or not it is the same cloth as previously claimed or a different cloth.  Examiner finds the claim unclear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leigh A. Meyers (US 8,991,647 – hereinafter Meyers).
Re Claim 1:
Meyers discloses a dispenser (10) for a cleaning cloth (18) wound on a hollow-cylindrical roll (24, 30) (see col. 2 lines 59-65) , the dispenser (10) comprising a holder (35) attached to a rear cover (12) (see Fig. 3), whose outside diameter is smaller than an inside diameter of the roll (24, 30) (Examiner notes that housing 35 sits within axles 24, 30 – see Figs. 3 and 5 – Fig. 5 specifically showing a separate housing surrounded by a separate axle member), for accommodating the roll (24, 30) of the wound cleaning cloth (18), wherein the holder (35) is of hollow-cylindrical shape and configured with an open end facing the rear cover (12) (in alignment – Examiner notes that open end faces inside towards rear cover), wherein inside a cavity of the holder (35) one or more wet wipes (28) can be stored, which can be removed and refilled through the open end (see Figs. 1-11); wherein the dispenser (10) includes a housing (defined by 12, 14) which encloses a coiled cleaning cloth (18) stored therein, wherein the rear cover (12) Page 5 of 11Preliminary Amendment for Docket No. LSG20313PCTUSis part of the housing (defined by 12, 14), wherein the housing (defined by 12, 14) includes an opening (see Fig. 2 – defined by removal of 14) for unrolling and removing the cleaning cloth (18) and wherein a side of the housing (defined by 12, 14) facing the rear cover is formed by a first lid (14) to be opened and closed (see Fig. 2) and wherein the housing (defined by 12, 14) deviates from a substantially cylindrical shape of the coiled cleaning cloth (18), wherein interspaces (additional empty spaces) resulting from the deviation are configured as additional storage compartments (see Figs. 1-5) for storing sanitary articles (see Examiner’s Drawings of Fig. 2).  


    PNG
    media_image1.png
    945
    937
    media_image1.png
    Greyscale

Examiner’s Drawing of Fig. 2

Re Claim 4:
Meyers discloses at least one fastening means (secured to wall) is provided, for attaching the dispenser to a wall (72) (see col. 4 lines 5-7, see Figs. 3 and 4).  

Re Claim 19:
Meyers discloses wherein the first lid (14) is pivotally mounted on the housing (see Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Taylor et al. (5,593,035 – hereinafter Taylor).
Re Claim 2:
Meyers discloses the device of claim 1, but fails to teach a grab handle.

Taylor teaches a grab handle (121) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Meyers with that of Taylor to provide a means for ease of carrying the housing of the device when transporting.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of Kurt Walker (3,775,801 – hereinafter Walker).
Re Claims 3 and 18:
Meyers discloses the device of claim 1, but fails to teach at least two standing feet.

Walker teaches at least two standing feet (23 – on an underside) (see Fig. 5) (see Figs. 1-10).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Meyers with that of Walker to provide an alternative mounting means for a dispenser as known within the art from a finite number of available alternative means.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers in view of FitzSimmons et al. (US 7,380,687 – hereinafter FitzSimmons).
Re Claim 6:
Meyers discloses wherein the first lid (14) has an opening (42) which covers an open side of the holder (35) when the first lid (14) is closed (see Figs. 1 and 2), but fails to teach wherein on the first lid a second lid is mounted, which can be opened and closed and which in a closed state covers the opening of the first lid.

FitzSimmons teaches wherein on a first lid (18) a second lid (28) is mounted, which can be opened and closed and which in a closed state covers an opening (at 26) of the first lid (18) (see Fig. 1) (see Figs. 1-8).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Meyers with that of FitzSimmons to provide additional protection of the inner contents of a device against exposure so as to maintain inner contents.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651